—Determination of respondent State Department of Health, dated October 13, 1999, finding that petitioner nurse assistant abused, mistreated or neglected three nursing home residents, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Harold Tompkins, J.], entered March 10, 2000), dismissed, without costs.
The determination, largely one of credibility, is supported by the evidence. We have considered and rejected petitioner’s argument that the Administrative Law Judge, whose findings were adopted by respondent, applied an incorrect substantial evidence, rather than the correct preponderance of the evidence, standard of proof. Concur — Williams, J. P., Tom, Wallach, Buckley and Friedman, JJ.